DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-10, 22, 23, 25, 26 and 28-36 are pending in this application, Claims 9-10 are acknowledged as withdrawn, Claims 6-8, 22, 23, 25, 26 and 28-36 were examined on their merits.

The rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s cancellation of the claim in the amendments filed 10/11/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 22, 23, 25, 26 and 28-36 are newly rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

It is apparent that at least three species of viable bacteria as claimed in instant Claim 6 are required to practice the claimed invention.  As such, the biological material (bacterial species) must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, may be satisfied by a deposit of the three species of viable bacteria with the claimed characteristics.

The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials (bacterial species) considered necessary to make and use the invention is both known and readily available to the public.  


The MPEP at 2404.01 states:
In an application where the invention required access to specific biological material, an applicant could show that the biological material is accessible because it is known and readily available to the public. The concepts of "known and readily available" are considered to reflect a level of public accessibility to a necessary component of an invention disclosure that is consistent with an ability to make and use the invention. To avoid the need for a deposit on this basis, the biological material must be both known and readily available - neither concept alone is sufficient. A material may be known in the sense that its existence has been published, but is not available to those who wish to obtain that particular known biological material. Likewise, a biological material may be available in the sense that those having possession of it would make it available upon request, but no one has been informed of its existence.

For example, the Specification as published at Pg. 4, Table I indicates that a third species of bacteria comprising a 16S rDNA sequence set forth in SEQ ID NO: 85, Lachnospiraceae bacterium 10972 was previously unknown indicating that the species is not known and not readily available to the public.  Further the Examiner notes that the structure of the unknown species (i.e. genome sequence) is not described in the Specification, the 16S rDNA sequence(s) do not describe all of the structure of the claimed species, the discovery in the disclosure that the claimed species possess unique characteristics in terms of their therapeutic use not found in other species, and the fact that the Specification does not say what structure is mainly responsible for these unique characteristics.  The disclosure of 16S rDNA sequences may have utility in classifying an organism but does not describe the remainder of the genome such that the ordinary artisan could reproduce that genome and therefore have enabling knowledge to produce the claimed organism species.
 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.

If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the requirements set forth in 37 CFR 1.801-1.809 and MPEP 2402- 2411.05, a statement, affidavit or declaration by Applicant or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
 (a) During the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) All restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) The deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
(d) Provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).

Response to Arguments

Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. 

The Applicant argues that the Examiner has not met the initial burden in making the above enablement rejection or provided a reasonable basis for making the rejection (Remarks, Pg. 7, Lines 15-22).

This is not found to be persuasive for the following reasons, the Specification as filed does not disclose the process by which the ordinary artisan will obtain a composition of at least three bacterial species when one of the bacterial species contains a 16S rDNA sequence obtained from a previously unknown bacteria.  The disclosure does not indicate that the particular bacteria species is both known and available to the public, and therefore lacks enablement.

The Applicant argues that the skilled artisan would find the disclosed methods repeatable, noting the disclosure provides methods for screening carbon sources to identify bacteria that utilize the same carbon sources as Clostridium difficile (Remarks, Pg. 8, Lines 1-5).


This is not found to be persuasive for the following reasons, while methods of screening bacteria for the use of carbon sources are known, the claims are not limited to screening for viable bacteria capable of using one or more carbon sources as C. difficile.  The claims are drawn to a composition comprising any viable bacteria capable of utilizing any one or more carbon sources utilized by any pathogenic microorganism.  In any event, while  such screening processes may be known, this does not enable the claimed three viable bacteria composition as claimed.  This is due to the lack of the third claimed bacteria species being both known and publicly available, as discussed above.

The Applicant argues that the Specification also provides a teaching of a method for screening bacteria for the production of bile acids and other small molecules.  The Applicant further asserts that the 16S rDNA sequences corresponding to the second species of viable bacteria were well-known and characterized in the art.  Applicant  concludes that the second and third claimed bacteria species have demonstrated to exhibit certain functional characteristics and the ordinary artisan would not question the repeatability of the provided disclosures (Remarks, Pg. 8, Lines 6-18 and Pg. 9, Lines 1-4).

This is not found to be persuasive for the following reasons, while methods of screening bacteria for the production of bile acids and other small molecules are known, the claims are not drawn to screening viable bacteria for the production of bile acids or other small molecules.  
The claims are drawn to a composition comprising any viable bacteria capable of producing an HDAC inhibitor, production of indole or other tryptophan metabolites or production of an enzyme that functions in bile acid regulation.  While general screening processes may be known, this does not enable the claimed three viable bacteria composition as claimed.  This is due to the lack of the third claimed bacteria species being both known and publicly available, as discussed above. The Examiner is unclear what functional characteristics the second and third claimed species have been demonstrated to exhibit in the disclosure, and if so, how this correlates to their being both known and publicly available.  The Examiner maintains that the ordinary artisan would not be enabled to able to make the instant composition due to this deficiency.

The Applicant argues that the ordinary artisan could have made the full scope of the invention without undue experimentation, citing Examples 3A-8 as providing methods of assessing functional properties of bacteria such as those claimed for the first viable bacteria species and provided exemplary bacteria comprising one or more of the claimed 16S rDNA sequences and exhibiting those functional characteristics (Remarks, Pg. 9, Lines 5-13).

This is not found to be  persuasive for the following reasons, while general screening processes for the bacterial functions as claimed may be known, this does not enable the claimed three viable bacteria composition as claimed.  

This is due to the lack of the third claimed bacteria species being both known and publicly available, as discussed above.  The Specification disclosed examples do not specify which, if any, of the bacterial compositions meet the claimed limitations or enable the ordinary artisan to make the claimed bacterial composition as the third species is neither known nor publicly available.

The Applicant argues that various exemplary bacteria are identified in the disclosure not only by species name but by 16S rDNA sequences.  Applicant asserts that the Examiner has provided no rationale as to why this is insufficient to enable the claimed invention.  Applicant notes that at the time of filing it was understood that bacterial isolates sharing at least 97% 16S rDNA sequence identity were generally of the same species and would share functional properties.  Applicant notes that 16S rDNA sequencing was routinely performed for identifying and classifying potential new bacterial isolates at the time of filing.  Applicant concludes that the skilled artisan would have been able to identify bacteria falling within the claimed scope, including the third bacteria species (Remarks, Pg. 10, Lines 1-10).

This is not found to be persuasive for the following reasons, the Specification as filed does not disclose the process by which the ordinary artisan will obtain a composition of at least three bacterial species when one of the bacterial species contains a 16S rDNA sequence obtained from a previously unknown bacteria. 

 While screening methods for 16S rDNA sequences of bacteria may have been known and routine performed in the art at the time of filing, the disclosure does not indicate that the particular bacteria species is both known and available to the public, and therefore lacks enablement.  As discussed by Applicant above, 16S rDNA sequences may have utility in identifying and classifying organisms but does not describe the remainder of the genome such that the ordinary artisan could reproduce that genome and therefore have enabling knowledge to produce the claimed organism species.

Applicant’s arguments, see Remarks, filed 10/11/2022, with respect to the rejection of Claim 12 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/25/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636